       Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 1 of 17



1    CALVIN L. LITSEY (CA SBN: 289659)
     FAEGRE BAKER DANIELS LLP
2    1950 University Avenue, Suite 450
3    East Palo Alto, CA 94303
     Telephone: 650-324-6700
4    Facsimile: 650-324-6701

5    JARED B. BRIANT (CO SBN: 35773)*
     FAEGRE BAKER DANIELS LLP
6    1144 15th Street, Suite 3400
7    Denver, CO 80202
     Telephone: 303-607-3500
8    Facsimile: 303-607-3600
9    PATRICK C. BOTTINI (MN SBN: 0395278)*
     FAEGRE BAKER DANIELS LLP
10
     2200 Wells Fargo Center
11   90 S. Seventh Street
     Minneapolis, MN 55402
12   Telephone: 612-766-7000
     Facsimile: 612-766-1600
13
14   JESSIE PELLANT (CO SBN: 42096)*
     STUDIOIP
15   600 17th St., Suite 2800
     Denver, CO 80202
16   Telephone: 720-443-1773
17   *Pro hac vice applications forthcoming
18   ATTORNEYS FOR PLAINTIFF
19                                 UNITED STATES DISTRICT COURT
20                            NORTHERN DISTRICT OF CALIFORNIA
21
22   THE CALIFORNIA BEACH CO., LLC.,               Case No. 19-cv-08426-JSC
23                    Plaintiff,
24          v.
25                                                 MOTION FOR TEMPORARY
                                                   RESTRAINING ORDER
26   MR. HAN XIAN DU
27                    Defendant.
28
       Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 2 of 17



1          Plaintiff California Beach Company (“CBC”) seeks pursuant to Federal Rule
2
     of Civil Procedure 65(b) and Local Rule 65-1, a temporary restraining order to
3
4    enjoin Defendant Han Xian Du from knowingly misrepresenting his copyright

5    interests to CBC’s key online service providers, including Facebook, Instagram,
6
     and Amazon, in a clear scheme to benefit himself and his own customer and
7
8    irreparably harm CBC by causing, through his false statements, these service
9    providers to remove CBC’s pages and content during the critical holiday sales
10
     season.
11
12                                I.    INTRODUCTION
13         CBC seeks an emergency order halting the severe and ongoing harm caused
14
     by Defendant’s malicious and false representations of copyright infringement to
15
16   Facebook, Instagram, and Amazon via each of those third parties’ Digital
17   Millennium Copyright Act (“DMCA”) takedown procedures. Unfortunately,
18
     Defendant’s misrepresentations were successful in causing each of these critical
19
20   online service providers to remove CBC’s products and advertising content, thereby
21   causing much of CBC’s online sales to grind to a halt at the apex of the holiday
22
     sales season. Defendant’s wrongful actions have already caused irreparable harm
23
24   to CBC and pose an existential threat to CBC if not reversed immediately because
25
     the overwhelming majority of CBC’s daily sales come from customers who find
26
     CBC on Facebook, Instagram, or Amazon.
27
28
                                                                               19-CV-08426-JSC
                                             -1-        MOTION FOR TEMPORARY RESTRAINING ORDER
       Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 3 of 17



1          Accordingly, CBC seeks: an immediate restraining order directing Defendant
2
     to retract the DMCA takedown notifications that he submitted to Facebook,
3
4    Instagram, and Amazon.com; directing Facebook, Instagram, and Amazon.com to

5    reinstate the CBC pages and content that were removed pursuant to Defendant’s
6
     takedown notifications; and directing Defendant to show cause why a preliminary
7
8    injunction should not issue.
9                             II.    STATEMENT OF FACTS
10
     A.    CBC’s Business Relies Upon Its Strong Internet Presence
11
12         Founded in California in 2018, CBC is a leading seller of playpens.
13   (Declaration of Austin Wright (“Wright Dec.”), filed herewith, ¶ 3.) CBC’s
14
     product, the Pop n’ Go® Playpen, is protected in the United States by California
15
16   Beach Company’s U.S. Trademarks (Wright Dec., Ex. A) and U.S. Design Patent
17   No. 862,913 (Wright Dec., Ex. B), which was filed on December 21, 2017 (the
18
     “’913 Patent”). CBC conducts its business through online service providers,
19
20   primarily including Facebook, Instagram, Amazon, and CBC’s own website.
21   (Wright Dec. ¶ 3.) CBC relies heavily on its online presence, including its social
22
     media presence, to market its products and direct potential customers to websites at
23
24   which customers can buy CBC’s products. (Id.) This strong online and social
25
     media presence is particularly important to CBC during the holiday sales season,
26
     during which CBC—like most US retail business—sees a significant increase in
27
28   sales. (Wright Dec. ¶ 21-22.)
                                                                               19-CV-08426-JSC
                                             -2-        MOTION FOR TEMPORARY RESTRAINING ORDER
          Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 4 of 17



1             As part of CBC’s social media presence, CBC maintains a company profile
2
     on Facebook and a company Instagram account to promote its products and brands.
3
4    CBC’s Facebook profile could be accessed online at

5    www.facebook.com/thecaliforniabeachco/ until December 19, 2019. CBC’s
6
     Instagram account is accessible at
7
8    https://www.instagram.com/thecaliforniabeachco. CBC’s internal research
9    indicates that CBC’s Facebook and Instagram account drive as much as 98% of
10
     CBC’s total revenue. (Wright Dec. ¶ 20.)
11
12   B.       CBC’s Claims Against Mr. Du’s Customer, Exqline
13            In late 2019, CBC engaged Defendant’s US customer, Exqline, which also
14
     sells playpens online, about Exqline’s infringement of CBC’s trademark and patent
15
16   rights. (Wright Dec. ¶ 5, Ex. C.) CBC engaged Exqline in discussions to try to
17   resolve CBC’s trademark and patent claims without litigation. (Id.) In those
18
     discussions, Exqline stated a belief that its products had been designed by Mr. Du,
19
20   but neither Exqline, Defendant, or their counsel ever claimed ownership of any
21   copyright covering any material CBC has ever used or posted on its social media
22
     sites.
23
24   B.       Mr. Du’s Wrongful Filing of the DMCA Notifications
25
              On December 19, 2019, several weeks after CBC had initiated these
26
     discussions with Exqline and Defendant and without warning, Facebook and
27
28   Instagram informed CBC that various CBC content had been flagged by a third
                                                                               19-CV-08426-JSC
                                              -3-       MOTION FOR TEMPORARY RESTRAINING ORDER
       Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 5 of 17



1    party and removed based on the third party’s assertion of copyright infringement.
2
     (Wright Dec. ¶¶ 10-11, 17, Ex. E, Ex. F.) The notices indicated that the third party
3
4    who invoked the DMCA notification procedure was “Han Xian Du”—the

5    Defendant—whose email address was submitted as duhanxian@hotmail.com.
6
     (Wright Dec., Ex. E.) The Instagram removal notice indicated that Defendant
7
8    designated the allegedly infringed works as “Copyright: other.” (Id.) Per
9    Facebook’s and Instagram’s protocols, CBC was provided only with Mr. Du’s
10
     name and email address, but no information on what copyrights CBC was
11
12   purportedly violating.
13
     C.    Events Precipitating CBC’s Motion for Temporary Restraining Order
14
15         Upon receiving Facebook and Instagram’s removal notices, CBC reached out

16   to Defendant to inquire as to the basis of his takedown requests and to inform him
17
     that any copyright allegations were false and injurious. (Wright Dec. ¶ 23, Ex. G.)
18
19   Defendant never responded. (Wright Dec. ¶ 23.) CBC also reached out to counsel

20   for Exqline, but to no avail. (Wright Dec. ¶ 24, Ex. C.) On December 25, 2019,
21
     CBC received a notice from Amazon.com that one of its playpen products was
22
23   removed in response to a DMCA takedown notification. (Wright Dec. ¶¶ 25-27,

24   Ex. H.) Amazon provided a name of the “rights owner” responsible for filing the
25
     DMCA takedown notification as “Smartgpsbd Davis” and “Smartgpsbd Liu,” and
26
27   the corresponding email provided is smartgpsbd@outlook.com. (Wright Dec., Ex.

28   H.) On December 26, 2019, counsel for CBC has reached out to the email address
                                                                               19-CV-08426-JSC
                                              -4-       MOTION FOR TEMPORARY RESTRAINING ORDER
       Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 6 of 17



1    to inquire regarding the grounds of the DMCA notification but has not received a
2
     response. (Wright Dec. ¶ 26.)
3
4                                 III.   LEGAL STANDARD

5          The standard for obtaining a temporary restraining order is the same as the
6
     standard for obtaining a preliminary injunction. California Independent System
7
8    Operator Corp. v. Reliant Energy Services, Inc., 181 F.Supp. 2d 1111, 1126 (E.D.
9    Cal. 2001). Under that standard, a plaintiff “must establish that he is likely to
10
     succeed on the merits, that he is likely to suffer irreparable harm in the absence of
11
12   preliminary relief, that the balance of equities tips in his favor, and that an
13   injunction is in the public interest.” Winter v. Natural Res. Defense Council, Inc., –
14
     –– U.S. ––––, 129 S. Ct. 365, 374 (2008). In the Ninth Circuit, court’s issue
15
16   TRO’s when there are “‘serious questions going to the merits and a hardship
17   balance that tips sharply towards the plaintiff can support issuance of an injunction,
18
     so long as the plaintiff also shows a likelihood of irreparable injury and that the
19
20   injunction is in the public interest.” Alliance for the Wild Rockies v. Cottrell, 622
21   F.3d 1045, 1053 (9th Cir. 2010).
22
                                     LEGAL ARGUMENT
23
24   A.    This Court Has Jurisdiction.
25
           Because this action is based on Defendant’s filing of takedown notifications
26
27   under the DMCA, this Court has specific personal jurisdiction. See Amaretto

28   Ranch Breedables v. Ozimals, Inc., No. C 10-05696 CRB, 2010 WL 5387774, at *1
                                                                                  19-CV-08426-JSC
                                                -5-        MOTION FOR TEMPORARY RESTRAINING ORDER
          Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 7 of 17



1    (N.D. Cal. Dec. 21, 2010) (“This Court concludes on the record presently before it
2
     that it has at least specific personal jurisdiction over Defendant in connection with
3
4    Plaintiff's section 512 claim. Defendant filed a DMCA Takedown Notification with

5    a California company regarding another California company. That Notification is at
6
     issue.”); see also YAHOO! Inc. v. La Ligue Centre Le Racisme Et L'Antisemitisme,
7
8    433 F.3d 1199, 1205–1206 (9th Cir.2006); Dudnikov v. Chalk & Vermilion Fine
9    Arts, Inc., 514 F.3d 1063, 1080 (10th Cir. 2008).
10
11   B.      CBC Is Entitled to a Temporary Restraining Order.

12           To obtain a temporary restraining order or preliminary injunction, a party
13
     must demonstrate: “(1) a substantial likelihood of success on the merits; (2) that
14
15   irreparable injury will be suffered if the relief is not granted; (3) that the threatened

16   injury outweighs the harm the relief would inflict on the non-movant; and (4) that
17
     entry of the relief would serve the public interest.” Schiavo ex rel. Schindler v.
18
19   Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005). In the Ninth Circuit, “serious

20   questions going toward the merits and a hardship balance that tips sharply towards
21
     the plaintiff can support issuance of an injunction so long as the plaintiff also shows
22
23   a likelihood of irreparable injury and that the injunction is in the public interest.”

24   Design Furnishings, Inc. v. Zen Path, LLC, No. CIV. 2:10-CV-2765-WB, 2010 WL
25
     5418893, at *4 (E.D. Cal. Dec. 23, 2010) (quoting Alliance for Wild Rockies v.
26
27   Cottrell, 622 F.3d 1045, 1053 (9th Cir. 2010.) Here, the multitude of “serious

28   questions” surrounding Defendants’ knowingly baseless copyright allegations
                                                                                  19-CV-08426-JSC
                                                -6-        MOTION FOR TEMPORARY RESTRAINING ORDER
       Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 8 of 17



1    coupled with the existential threat CBC now faces as a direct result of these
2
     allegations decisively warrant immediate injunctive relief.
3
4          1.     Plaintiff Is Likely to Succeed on Its DMCA Claim
5
           CBC is likely to succeed on the merits its DCMA claim, which requires CBC
6
     to demonstrate that “[Defendant] knowingly materially misrepresent[ed] . . . that
7
8    material or activity is infringing” thereby causing injury to CBC “as the result of [a]
9
     service provider . . . removing or disabling access to the material or activity claimed
10
     to be infringing.” 17 U.S.C. § 512(f). As discussed more fully below, there is no
11
12   question that CBC has been damaged—severely—directly as a result of the
13
     disabling of its Facebook page and removal of content from Instagram and
14
15   Amazon. And there also is no question that the service providers—Facebook,

16   Instagram, and Amazon—disabled or removed CBC’s content in response to
17
     Defendant’s DMCA takedown requests based on purported copyright infringement.
18
19   (Wright Dec. ¶¶ 10-11, 17, 26-27, Ex. E, Ex. F, Ex. H.)

20           Thus, whether CBC can show the necessary likelihood of success on its
21
     DMCA claim boils down to whether Defendant “knowingly, materially
22
23   misrepresented” his ownership in copyright interests to Facebook, Instagram, and

24   Amazon when invoking these service providers takedown procedures. There is
25
     every reason to believe Defendant’s representations to the service providers was not
26
27   only knowingly and materially false, but maliciously calculated to disrupt CBC’s

28   lawful online sales during the critical online sales season in order to benefit
                                                                                 19-CV-08426-JSC
                                               -7-        MOTION FOR TEMPORARY RESTRAINING ORDER
       Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 9 of 17



1    Defendant’s own customer, Exqline, which is involved in a separate intellectual
2
     property dispute with CBC. Conversely, there is no reason to believe that
3
4    Defendant’s misrepresentations were somehow innocent or intended to vindicate

5    perceived legitimate copyright interests. Consider:
6
              • CBC immediately contacted Defendant after learning that Defendant
7
8                had caused the takedowns, requesting that Defendant provide
9                copyright information substantiating the takedown requests. Defendant
10
                 never responded. (Wright Dec. ¶¶ 10-11, 17, Ex. E, Ex. F.) The U.S.
11
12               Copyright database contains no record of any copyrighted works
13               registered by Defendant or his customer, Exqline. (Bottini Declaration
14
                 ¶ 2.)
15
16            • All of the CBC content that has been removed or disabled by the
17
                 service providers was created by or for CBC. (Wright Dec. ¶¶ 11-16,
18
                 18-19, 28.)
19
20            • The only products shown or otherwise depicted or discussed within the
21
                 now disabled/removed CBC content was CBC’s own products.
22
23               (Wright Dec. ¶ 19.)

24            • Immediately prior to Defendant’s takedown requests, CBC was
25
                 engaged in extensive communication with Defendant’s US customer—
26
27               Exqline—in connection with Exqline’s violation of CBC’s intellectual

28               property rights. Exqline has never mentioned or identified any
                                                                                  19-CV-08426-JSC
                                             -8-           MOTION FOR TEMPORARY RESTRAINING ORDER
      Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 10 of 17



1                 copyrights purportedly owned by Defendant or Exqline that could bear
2
                  on the parties’ intellectual property dispute. (Wright Dec. ¶¶ 5-6, Ex.
3
4                 D.)

5          As the above facts make clear, there is no evidence that Defendant could
6
     possibly make a colorable claim of copyright infringement against CBC, which
7
8    would require Defendant to show (1) ownership of a valid copyright in specific
9    works; and (2) copying of those works by CBC. Sun Microsystems, Inc. v.
10
     Microsoft Corp., 188 F.3d 1115, 1119 (9th Cir. 1999). Here, there is no evidence
11
12   that Defendant holds any valid U.S. copyright in any works at all, let alone works
13   that appeared on any of CBC’s social media or online retail sites. CBC gave
14
     Defendant an opportunity to identify any copyrights he believes he owns, and he
15
16   identified none—in fact, he did not respond to CBC at all when asked to explain the
17   substance behind his takedown requests to the service providers. (Wright Dec. ¶
18
     23.) And when CBC searched for valid copyrights owned by Defendant or his
19
20   customer Exqline, it found no registered copyrights at all. (Bottini Declaration ¶ 2.)
21   Moreover, all of the CBC content that has been disabled or removed by the service
22
     providers was created by or for CBC and depicted no products other than CBC’s
23
24   own playpens. (Wright Dec. ¶¶ 11-16, 18-19, 28.) To the extent there were
25
     original, protectable works of authorship created in CBC’s social media content, the
26
     rights to such works would flow to CBC or one of its independent contractors.
27
28
                                                                                19-CV-08426-JSC
                                              -9-        MOTION FOR TEMPORARY RESTRAINING ORDER
      Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 11 of 17



1          There simply is no kernel of legitimacy or reality to be found that could
2
     reasonably cause someone to think—even mistakenly—that Defendant has an
3
4    arguable copyright claim against CBC based on content appearing on the service

5    providers’ websites or anywhere else. Indeed, Defendant’s refusal to respond to
6
     CBC’s emails asking for the basis of the copyright claims behind has takedown
7
8    requests demonstrates that he knows that he had none—in other words, Defendant
9    knows he misrepresented his copyright interests when causing the service providers
10
     to remove CBC’s content.
11
12         Courts in the Ninth Circuit have granted TRO’s after finding the required
13   showing of likelihood of success on DMCA § 512(f) claims, including knowing
14
     misrepresentations of copyright ownership by defendants, under circumstances less
15
16   clear and straightforward as those here. For example, in Design Furnishings, the
17   defendant had at least attempted to secure federal copyright protection with
18
     copyright registrations before invoking the security provider’s DMCA takedown
19
20   procedures, and thus was at least able to identify pending copyright registrations as
21   a basis for its copyright claims. 2010 WL 5418893, at *2 (E.D. Cal. Dec. 23,
22
     2010). Nonetheless, the court found that the defendant had made knowing
23
24   misrepresentations of copyright ownership based on the Copyright Office’s
25
     ultimate rejection of the registrations and the court’s preliminary determination that
26
     defendant’s purported works were not eligible for copyright protection. Id. at *5.
27
28
                                                                                19-CV-08426-JSC
                                              - 10 -     MOTION FOR TEMPORARY RESTRAINING ORDER
      Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 12 of 17



1          Similarly, in Amaretto, the defendant was at least able to identify something
2
     in its DMCA takedown requests that it believed was subject to copyright
3
4    protection—specifically, virtual online farm animals enabled by defendant’s

5    computer software. 2010 WL 5387774, at *2 (N.D. Cal. Dec. 21, 2010). But the
6
     court easily found the requisite “serious questions” supporting a likelihood of
7
8    success of plaintiff’s DCMA claims—including that defendant’s DCMA takedown
9    requests included knowing misrepresentations—because “software copyright
10
     protection does not apply to functionality.” Id.
11
12         Using Design Furnishings and Amaretto as guideposts for determining when
13   the evidence of knowing, material misrepresentations in takedown requests is
14
     strong enough to raise “serious questions” supporting a § 512(f) claim, serious
15
16   questions are clearly present here. Here, unlike in Design Furnishings and
17   Amaretto, Defendant cannot even identify anything appearing in CBC’s removed
18
     content that he believes might be subject to copyright, and the copyright database
19
20   indicates that neither he nor his customer have any valid copyrights. At a
21   minimum, there are “serious questions” favoring the conclusion that Defendant
22
     knowingly misrepresented his copyright ownership to the service providers.
23
24   Accordingly, CBC has met its burden on the likelihood of success factor.
25
26
27
28
                                                                                19-CV-08426-JSC
                                             - 11 -      MOTION FOR TEMPORARY RESTRAINING ORDER
      Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 13 of 17



1          2.     Defendants’ Fraudulent DMCA Takedown Request Irreparably
2                 Harmed, and Continues to Irreparably Harm, Plaintiffs’ Goodwill
                  and Business.
3
           Defendant’s strategic abuse of the takedown provisions of the DMCA to
4
5    prevent CBC from selling its products during the critical holiday shopping season
6
     has already caused CBC irreparable harm in the form of lost and diverted
7
     customers, damage to CBC’s reputation and goodwill, and the loss of tens of
8
9    thousands of dollars in sales. This irreparable harm is exactly the kind of harm that
10
     has led other courts to grant TRO’s in similar circumstances will continue unless
11
12   Defendant is enjoined. See Amaretto (finding irreparable harm where plaintiff was

13   losing customers during “prime buying season”).
14
           Business from consumers looking to make a holiday purchase has likely been
15
16   lost forever as a result of Defendant’s actions. Similarly, CBC has missed out on

17   an opportunity to make new customers during the busiest shopping stretch of the
18
     year. In November 2019, for example, CBC made approximately $409,000 in
19
20   sales. Approximately $155,000 came directly through Facebook and $29,000 came

21   directly through Instagram. (Wright Dec. ¶ 20.) Moreover, the primary way
22
     consumers learn of CBC and its products as well as the primary way consumers
23
24   communicate with CBC are through its Facebook and Instagram pages. (Wright

25   Dec. ¶ 20.) As a result, even the sales CBC makes directly through its website are
26
     highly attributable to its Facebook and Instagram accounts. In fact, CBC’s CEO
27
28   estimates that ninety-eight percent of CBC’s sales are driven by its Facebook and

                                                                                19-CV-08426-JSC
                                             - 12 -      MOTION FOR TEMPORARY RESTRAINING ORDER
      Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 14 of 17



1    Instagram pages. (Id.) With those pages down or substantially limited, CBC’s
2
     business has effectively come to a halt.
3
4          In addition to the monetary loss, Defendant’s reputation and goodwill are

5    also being irreparably damaged. CBC services many of its customers through its
6
     Facebook and Instagram pages. By providing inconsistent and unreliable internet
7
8    service through these pages, consumers are likely to get the impression that CBC is
9    an unstable operation that cannot be trusted.
10
           The irreparable harm already caused to CBC will continue if immediate
11
12   injunctive relief is not granted. Because a service provider is required to take down
13   the claimed offending products as soon as a proper DMCA notice has been filed
14
     and they will remain down for at least 14 days following a counter-notification,
15
16   alternative relief is at least still a week away. See 17 U.S.C. § 512(c) and 17 U.S.C.
17   § 512(g). Disrupting up to ninety-eight percent of CBC’s business for an additional
18
     seven days or more will compound the irreparable harm that has already been done
19
20   for which there is no sufficient monetary remedy.
21
           3.     The Balance of Hardships Tips Decidedly in CBC’s Favor.
22
23         Here, the balance of hardships tips definitively in favor of CBC. As in

24   Amaretto, “if the injunction is not issued [CBC] will suffer harm to its business that
25
     could be severe enough to impact its ability to continue as a going concern. On the
26
27   contrary, if [CBC] is allowed to continue to market and sell its products as it

28   currently does, Defendant can obtain money damages from [CBC] if [CBC] is in
                                                                                19-CV-08426-JSC
                                                - 13 -   MOTION FOR TEMPORARY RESTRAINING ORDER
      Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 15 of 17



1    fact infringing Defendant’s copyright.” 2010 WL 5387774, at *3 (N.D. Cal. Dec.
2
     21, 2010). Here, Defendant’s wrongful DMCA takedown requests pose an
3
4    existential threat to CBC, yet Defendant has not even identified any specific

5    copyright interests he thinks he owns or any damage he believes he may suffer if
6
     CBC’s removed content is restored by the service providers.
7
8          4.     A Temporary Restraining Order Will Serve the Public Interest.
9
           The public interest portion of the preliminary injunction test asks “whether
10
     there exists some critical public interest that would be injured by the grant of
11
12   preliminary relief.” Independent. Living Ctr. of So. Cal., Inc. v. Maxwell–Jolly, 572
13
     F.3d 644, 659 (9th Cir.2009) (quoting Hybritech Inc. v. Abbott Labs., 849 F.2d
14
15   1446, 1458 (Fed.Cir.1988)). Here, there is no identifiable public interest that will

16   be negatively affected by granting Plaintiff preliminary relief. If anything, the
17
     public has an interest in assuring that the DMCA compliance procedures
18
19   established by major online service providers (here, Facebook, Instagram, and

20   Amazon) are not abused for nefarious purposes through meritless copyright
21
     infringement claims. This factor weighs in favor of CBC.
22
23   B.    Plaintiffs Will Post a Security Bond Determined by the Court.

24         Under Rule 65(c), “[t]he court may issue a . . . temporary restraining order
25
     only if the movant gives security in an amount that the court considers proper to
26
27   pay the costs and damages sustained by any party found to have been wrongfully

28   enjoined or restrained.” Fed. R. Civ. P. 65(c). “However, district courts have
                                                                                 19-CV-08426-JSC
                                              - 14 -      MOTION FOR TEMPORARY RESTRAINING ORDER
      Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 16 of 17



1    considerable discretion in determining whether the posting of a bond is
2
     necessary: Despite the seemingly mandatory language, Rule 65(c) invests the
3
4    district court with discretion as to the amount of security required, if any. In

5    particular, the district court may dispense with the filing of a bond when it
6
     concludes there is no realistic likelihood of harm to the defendant from enjoining
7
8    his or her conduct.” Walls v. Wells Fargo Bank, N.A., No. 17-CV-02199-HSG,
9    2017 WL 1478961, at *4 (N.D. Cal. Apr. 25, 2017) (quoting Johnson v. Couturier,
10
     572 F.3d 1067, 1086 (9th Cir. 2009)); see also Connecticut Gen. Life Ins. Co. v.
11
12   New Images of Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003) (“The district court
13   is afforded wide discretion in setting the amount of the bond, and the bond amount
14
     may be zero if there is no evidence the party will suffer damages from the
15
16   injunction.”); Lane v. CitiMortgage, Inc., No. 2:14-CV-02295 KJM, 2014 WL
17   5036512, at *2 (E.D. Cal. Oct. 7, 2014) (Where “there is no evidence in the record
18
     that defendants will suffer damages from the restraining order the plaintiff may not
19
20   be required to post any security.”).
21         There is no evidence that Defendant will suffer any harm from the issuance
22
     of a restraining order. Moreover, there is overwhelming evidence that CBC will
23
24   succeed on the merits of its DMCA claim. Consequently, bond should not be
25
     required here. Nonetheless, CBC stands ready, willing and able to post a bond
26
     should the Court find any realistic risks suffered by Defendant.
27
28
                                                                                 19-CV-08426-JSC
                                               - 15 -     MOTION FOR TEMPORARY RESTRAINING ORDER
      Case 4:19-cv-08426-YGR Document 4 Filed 12/27/19 Page 17 of 17



1                                  IV.   CONCLUSION
2
           For the foregoing reasons, the Court should enter the requested restraining
3
4    order as soon as possible. Defendant has been notified through the email addresses

5    he provided to Facebook, Instagram, and Amazon that CBC intended to seek this
6
     emergency relief.
7
8
9                                     FAEGRE BAKER DANIELS LLP
     Dated: December 27, 2019
10
11
12                                    By:     /s/ Calvin L. Litsey
                                              CALVIN L. LITSEY (CA SBN: 289659)
13                                            950 University Avenue, Suite 450
14                                            East Palo Alto, CA 94303
                                              Telephone: 650-324-6700
15                                            Facsimile: 650-324-6701
16                                            Attorneys for Plaintiff,
17                                            CALIFORNIA BEACH COMPANY
18
19
20
21
22
23
24
25
26
27
28
                                                                               19-CV-08426-JSC
                                            - 16 -      MOTION FOR TEMPORARY RESTRAINING ORDER
